       Case 1:18-cv-06468-GBD-RWL Document 92 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 8/11/2021
---------------------------------------------------------------X
HOPETON A. FRANCIS,                                            :
                                                               :   18-CV-6468 (GBD) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER OF SERVICE
                                                               :
CITY OF NEW YORK, POLICE OFFICER                               :
EVELYN OROPEZAZUNIGA, AND                                      :
SERGEANT LUIS RODRIGUEZ,                                       :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves Defendants’ letter motion at Dkt. 89, seeking an order

compelling Plaintiff to respond to discovery, including Defendants’ First Set of

Document Requests, Defendants’ First Set of Interrogatories, and Defendants’

Deposition Notice to Plaintiff. The deadline for Plaintiff to respond to Defendants’ letter

motion was August 6, 2021; no response appears on the record.                     As Defendants

correctly note, this is not the first time Plaintiff has failed to timely respond to the Court’s

orders or Defendants’ requests. (See Dkt. 49, 53.) Accordingly, the Court orders as

follows:

        1. Plaintiff shall respond to Defendants’ pending discovery requests no later than

September 10, 2021. Plaintiff’s failure to comply may result in a recommendation to

dismiss the case for failure to prosecute and as sanctions for failure to comply with the

Court’s orders and Plaintiff’s discovery obligations, pursuant to Fed. R. Civ. P. 37, and

the Court’s inherent powers.

        2. The time to serve requests for production is extended to September 1, 2021.

The time to take depositions is extended until November 15, 2021.                   The time to

                                                        1
     Case 1:18-cv-06468-GBD-RWL Document 92 Filed 08/11/21 Page 2 of 2




complete fact discovery is extended to November 15, 2021.

                                        SO ORDERED.




                                        _________________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated: August 11, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to
mail a copy of this Order to the pro se Plaintiff.




                                           2
